Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued from 12)
	The amendments filed 11/15/2021 are too extensive to be considered in the parameters of the AFCP 2.0 program. The amendments filed 11/15/2021 will not be entered, so all arguments directed to them are strictly moot.
	However, it would appear that the amendments would overcome the rejections of record under 35 U.S.C. 112(a).
	It would further appear that the amendments would not overcome the prior art of record.
	Plessing teaches that the first encapsulation layer 5 and 11/5’ (Fig. 2, paragraphs [0030] and [0045]), the encapsulation barrier film 6/7 and 6’/7’ (Figs. 1a and 2, paragraphs [0028]-[0029]), the second encapsulation layer (i.e. the polyurethane cement layer, paragraph [0027]), and the third encapsulation layer 8 (Figs. 1a and 2, paragraph [0026]) are all “discrete” layers (i.e. separate layers made of separate materials).
	It is noted that, although the layers of Plessing are laminated together, this does not preclude them from being interpreted as “discrete” layers. It is further noted that the layers of the encapsulating structure of the instant invention are also laminated together (see, e.g., instant Fig. 4).
	The Applicant’s arguments regarding the position that the polyurethane cement layer cannot read on an “encapsulation” layer is not persuasive. Given the broadest reasonable interpretation of “encapsulate” (i.e. “to enclose (as) in a capsule,” O.E.D.), any layer that encloses or covers a side of the solar cell structure may be reasonably interpreted as an “encapsulating” layer, absent a claimed structural distinction.
The Applicant is advised that “discrete” means “separate,” while “discreet” means “unobtrusive.” It appears that the proposed amendment intends to recite “discrete.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721